DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 26, the claim recites that the method further comprises “detecting a relative permeability of the object..”.  However, though the specification permittivity” of the object (see paragraph [0172] of the corresponding PG-Pub), the specification does not support detecting a “relative permeability”.  The claim therefore fails to comply with the written description requirement.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 11-12, 16, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melamed (US Pub No. 2017/0238835) in view of Torp et al. (US Pub No. 2014/0187950) and Riedel (US Pub No. 2013/0096396).
With regards to claims 1 and 11, Melamed discloses a method and a mobile device comprising:
a housing (i.e. housing associated with portable device (120)); paragraph [0070]; Figure 1);

a receiver (102, 130, 104) located within the housing and configured to receive reflection signals reflected from an object during movement of the housing along a surface of the object, the receiver having a receive antenna (paragraph [0070], referring to “sensing unit 130 configured to be…included in a device such as a portable device 120”; paragraphs [0073]-[0075], referring to the receiving of signals, wherein the sensing sytem (130) includes one or more antennas, such as antenna array (102; i.e. receive antennas); paragraphs [0029]-[0030], [0105], referring to the sensing unit being movable with respect to the object; Figure 1);
a transmitter located within the housing configured to radiate transmission signals to the object during the movement of the housing, the transmitter having a transmit antenna (paragraph [0075], referring to the “transmit/receive subsystem 104 is responsible for generation of the microwave signals…The transmit/receive subsystem 104 can perform transmission and reception with multiple antennas at a time or select one transmit…antenna at a time..”; Figure 1);
at least one processor (106, 108) (paragraphs [0072], [0076]-[0077]; Figure 1) configured to:
generate depth information for at least one tissue layer of the object in each of a plurality of positions of the housing based on the reflection signals and relative positions between the housing and the object (paragraphs [0079]-[0080], referring to obtaining signals at location r, wherein “r” represents a depth location/point (i.e. “point r in some designated volume in the three dimensional 
obtain a movement pattern (i.e. movement pattern associated with scanning the DUT from multiple positions/angles) of the housing based on the plurality of positions of the housing (paragraph [0105], referring to the 3D image being provided by scanning the DUT from multiple positions/angles);
when the movement pattern is a fluctuation path (i.e. scanning at multiple angles would provide an irregular movement path (i.e. fluctuation path), generate the reconfiguration image as a three-dimensional (3D) image based on the depth information and the plurality of positions corresponding to the fluctuation path (paragraphs [0077]-[0083], [0085], [0105]; note that the 3D image comprises of physical measurements  (i.e. depth information) of the DUT onto a computer in an organized manner, wherein the 3D image is provided from scanning the DUT from multiple positions/angles (i.e. “based on the plurality of positions”); Figure 1);
 	control the display to display a reconfiguration image (i.e. 3D image) (paragraphs [0077]-[0083], [0085], [0105]; referring to the display of the 3D image; Figure 1),
wherein a type of the reconfiguration image is determined as one of a two-dimensional (2D) image or a three-dimensional (3D) image based on a movement pattern of the housing (paragraphs [0077]-[0083], [0085], [0105]; referring to the 3D image, wherein the 3D image is provided from scanning the DUT from multiple positions/angles (i.e. “based on a movement pattern of the housing”),

However, though Melamed does disclose that the received signals are tagged according to the antenna combination used, etc.(paragraph [0076]) and further the mobile device is positioned at a plurality of positions during the movement of the housing (paragraphs [0029]-[0030], [0105]), Melamed does not specifically disclose that their device further comprises an accelerometer, wherein the processor is configured to detect based on position information provided by the accelerometer in response to movement of the housing, the plurality of positions.
Further, though Melamed discloses that the reconfiguration image is an image (i.e. 3D image) that is generated based on the depth information and the plurality of positions corresponding to the movement pattern and further disclose that the movement pattern of the housing can be a straight path (paragraph [0105], referring to, in case of a flat object, the mobile device sensor can be moved along the flat surface, wherein such a movement would correspond to a straight path), Melamed does not specifically disclose that the at least one processor is configured to, when the movement pattern of the housing is a straight path, generate the reconfiguration image as a two-dimensional (2D) image.
 Further, Melamed does not specifically disclose that the 3D reconfiguration image comprises a plurality of 2D images that are superimposed. 
Additionally, Melamed does not specifically disclose that the receive antenna is connected to the transmit antenna by a reference coupler located within the housing and, with regards to claim 11, generating, by a reference coupled connected between 
Torp et al. disclose an ultrasound imaging system and method for generating and reconstructing more accurate images, which includes a processor that acquires position data from a motion sensing system, such as an accelerometer, during the process of acquiring ultrasound data, wherein an operator may move the probe in order to acquire frames of 2D data from a plurality of different locations (Abstract; paragraphs [0051], [0066]-[0067]; Figure 12).  The processor detects a predetermined motion pattern based on the position data acquired during the acquisition of the ultrasound data and then accesses a subset of the ultrasound data corresponding to the predetermined motion pattern (paragraphs [0068]-[0070]).  The processor may, for example, access the frames of 2D ultrasound data that were acquired during the same period of time that the predetermined motion pattern was performed, wherein, as indicated in Figure 8, the predetermined motion pattern corresponds to a straight/linear path (204) (paragraphs [0051], [0070], note that 2D images are therefore generated when the movement pattern of the probe housing is a straight path).  Other predetermined motion patterns may be used when acquiring data, such as paths that are not linear or paths that acquire volumetric data by tilting the probe through an angle (i.e. movement pattern is a “fluctuation” path as it is non-linear and changing) (paragraphs [0051]-[0052], Figures 8-12). The processor can then generate an image from the subset of ultrasound data and may combine the subset of ultrasound data to generate combined data, wherein the combined data may include volumetric data or may include panoramic data (paragraph [0071]).  The processor may generate an image from the data, including a volume-
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one processor of the above combined references be configured to, when the movement pattern of the housing is a straight path, generate the reconfiguration image as a two-dimensional (2D) image, as taught by Torp et al., in order to generate and reconstruct a more accurate image and to provide an image of a desired slice within a volume of data (Abstract; paragraphs [0051], [0071]).
Further, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one processor of Melamed be configured to identify the plurality of positions and have the 3D image comprise a plurality of 2D images that are superimposed, as Melamed requires generating a 3D image and Torp et al. teaches an effective, alternative technique for generating a 3D image by identifying the plurality of positions of a receiver and superimposing/combining a plurality of images (paragraphs [0070]-[0071]; Figure 12).  That is, using the known technique for generating a 3D image (i.e. reconfiguration image), as desired in Melamed, by identifying the plurality of positions and superimposing/combining a plurality of images, as taught by Torp et al., would have 
Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the identifying the plurality of positions of the above combined references comprise of the device further comprise an accelerometer, wherein the processor is further configured to detect, based on position information provided by the accelerometer in response to the movement of the housing, the plurality of positions, as the above combined references require identifying the plurality of positions and Torp et al. teach effectively identifying a plurality of positions of a movable device based on position information provided by an accelerometer in response to movement of a device (paragraphs [0006], [0022]).  That is, using the known technique for identifying a plurality of positions of a moveable device, as desired by the above combined references, by further comprising an accelerometer configured to detect the plurality of positions in response to movement of the device/housing, as taught by Torp et al., would have been obvious to one of ordinary skill in the art.  
However, the above combined references do not specifically disclose that the receive antenna is connected to the transmit antenna by a reference coupler located within the housing.
Riedel discloses a device comprising measuring millimeter wave radiation reflected and/or transmitted by the human and by a reference element using a generateor/transmitting antenna and a detector (i.e. receiver), wherein in order to 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the receive antenna of the above combined references be connected to the transmit antenna by a reference coupler located within the housing and generating, by a reference coupled connected between the transmit antenna and the receive antenna, a marker signal for a calibration relating to a signal delay associated with the reflection signals, as taught by Riedel, in order to compensate changes in the measuring environment and support a calibration process (Abstract; paragraph [0032]).
With regards to claims 2 and 12, Melamed disclose that the object comprises a body (paragraphs [0104], [0105], referring to the object being a woman’s breast or human organ), wherein the at least one tissue layer comprises at least one from among a muscle, a skin and a fat (paragraph [0104]-[0105], note, for example, that a woman’s breast comprises of layers of muscle, skin and fat); paragraphs [0117], [0121]), wherein the depth information comprises a thickness associated with the at least one layer (paragraphs [0025], [0105]).

With regards to claims 8 and 18, Melamed discloses that the device further comprises a reference coupler located within the housing configured to generate a marker signal (i.e. known frequency response of the components) for a calibration relating to a signal delay associated with the signals (paragraphs [0070], [0081]-[0083]; Figure 1).  
	With regards to claim 22, Riedel discloses that the reference coupler (20) is configured to transmit marker signals to the receive antenna (2, 22’), and wherein the marker signal are attenuated signals (i.e. implicit that the signals passing through the reference material comprising water or saline would be attenuated) that are generated based on the transmission signals transmitted from the transmit antenna (16’) (Abstract; paragraphs [0050], [0056]-[0058]; Figures 2-3).

Claims 7, 17 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melamed in view Torp et al. and Riedel as applied to claims 1 and 11 above, and further in view of Stolpman et al. (US Pub No. 2009/0309786).
With regards to claims 7, 17 and 23-24, as discussed above, the above combined references meet the limitations of claims 1 and 11.  However, they do not specifically disclose that the at least one of the transmit antenna and the receive antenna comprises flexible materials, that the processor is further configured to generate the depth information based on a flexion of at least one of the transmit 
Stolpman et al. disclose an imaging system for generating a three dimensional image of tissue of a patient, wherein the imaging system comprises a transmitter, receiver, antenna system and a display to form a synthetic aperture radar system, wherein at least one antenna is movable for scanning at multiple positions and wherein their system allows for a much simpler, cost effective system (Abstract, paragraphs [0002], [0040], [0021]-[0023]).  The antenna may be printed on a flexible material (paragraph [0027], note that a flexible antenna would provide the 3D/depth information based on a flexion of the antenna and the receive antenna would flex to conform to the surface of the object).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the transmit antenna and the receive antenna of the above combined references be provided on a flexible material (i.e. comprise flexible materials), thereby having the depth information be generated based on a flexion of the at least one transmit antenna and the receive antenna and have receiving the reflection signals further comprise flexing the receive antenna to conform to the surface of the object during the movement of the housing along the surface of the object, as taught by Stolpman et al., in order to provide a simpler, cost effective system (Abstract).   
Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melamed in view of Torp et al. and Riedel as applied to claims 1 and 11 above, and further in view of Steinway et al. (US Pub No. 2008/0169961).
With regards to claims 9-10 and 19-20, as discussed above, the above combined references meet the limitations of claims 1 and 11.  Further, Melamed discloses an estimation of signal attenuation corresponding to a thickness of the at least one tissue layer (paragraph [0105]).  
However, the above combined references do not specifically disclose that the at least one processor is further configured to measure a magnitude attenuation and a phase delay of the reflection signals and that the depth information is generated based on a magnitude attenuation and a phase delay of the reflection signals.
Steinway et al. disclose techniques for generating an image of living tissue using radar signals, wherein a radar signal is transmitted through living tissue and detected deflected portions are processed to generate the image, such as a 3D image (Abstract; paragraphs [0015], [0032], [0039]).  The process comprises of detecting and processing portions of the signal received by the different receiving antennas, with the processing taking into account the amplitude and phase of a detected signal, the position of the associated receiving antenna, and the position of the transmitting antenna that generated the signal, wherein the positions of the antennas are indicative of the location in space of a point location (paragraphs [0030]-[0031], note that the positions of the receiving antenna/receiver are thus identified). Steinway et al. disclose measuring a magnitude attenuation (i.e. amplitude) and a phase delay of the signals (paragraphs [0015], [0031], [0055], [0058], [0061]) and that the depth information is generated based 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one processor of the above combined references be configured to measure a magnitude attenuation and a phase delay of the reflection signals and that the depth information be generated based on a magnitude attenuation and a phase delay of the reflection signals, as Melamed requires generating depth information and Steinway et al. teaches an effective, alternative technique for generating depth information by measuring a magnitude attenuation and a phase delay of the reflection signals (paragraphs [0015], [0031], [0055], [0058], [0061]). That is, using the known technique for generating depth information, as desired in Melamed, by measuring a magnitude attenuation and a phase delay of the reflection signals, as taught by Steinway et al., would have been obvious to one of ordinary skill in the art.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melamed in view of Torp et al. and Riedel as applied to claim 1 above, and further in view of Weinstein et al. (US Pub No. 2011/0130800).
With regards to claim 25, as discussed above, the above combined references meet the limitations of claim 1. 
However, they do not specifically disclose that the at least one processor is further configured to detect a relative permittivity based on a relative distance between the transmit antenna and the receive antenna.

.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-12, 16-17, 19-20 and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Riedel has been introduced to teach wherein the receive antenna is connected to the transmit antenna by a reference coupler.  Torp has been introduced to teach, when the movement pattern of the housing is a straight path, generate a reconfiguration image as a 2D image, etc..  With regards to claims 7 and 17, Stolpman has been introduced to teach the antennas to comprise flexible materials.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793